Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
As per claim 14, the broadest reasonable interpretation of the term “computer readable storage medium”   covers both transitory and non-transitory embodiments such as signals and carrier waves. A review of applicant’s disclosure shows per [0080]; “The storage medium includes various media for storing program code, such as a flash drive, a mobile hard drive, a read-only memory (ROM), a random access memory (RAM), a magnetic disk, or an optical disk, and the like.”  The specification covers examples of storage medium as the broadest reasonable interpretation of storage medium covers both transitory and non-transitory subject matter. Examiner suggest an amendment "non-transitory computer readable storage medium" This amendment would not be considered new matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, 13-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. – hereinafter Wei (US 2018/0212883) 

As per claim 1, Wei discloses a method for HTTP protocol-based data request, comprising:
receiving an HTTP (Hypertext Transfer Protocol) request from a downstream connection; ([0085] S601: An application layer identifies whether received data is an HTTP/2 stream and performs S602 if the data is an HTTP/2 stream, or performs S603 if the data is a non-HTTP/2 stream.)
converting the HTTP request into a data frame ([0037]; Particularly, a header field of a frame that includes an HTTP header field in HTTP/2 is compressed, so that sizes of the request and the response can be significantly reduced. In this embodiment of the present application, a frame in the HTTP stream is an HTTP/2 frame, or referred to as a frame.)
associating the HTTP request with an upstream connection; ([0053] Optionally, before S301, the method may further include step S300a: The HTTP/2 adaptation layer identifies, according to a stream identifier carried by an HTTP/2 frame, an HTTP/2 stream to which the HTTP/2 frame belongs.)
transmitting the data frame through the associated upstream connection. ( [0043]; The transmission path is a channel that exists between two communication parties of the MPTCP connection, and may be identified by using a pair of addresses of the two communication parties, for example, IP addresses of the two communication parties or IP addresses and port 

As per claim 5, Wei disclose the method according to claim 1 and Wei discloses wherein response data from the upstream connection is frame format data. ([0039]; A sending order of each frame determines an order in which the frame is received and processed. Particularly, orders of the header frame and the data frame semantically determine that a receive end first processes the header frame and then processes the data frame, for example, a sending order of the header frame and the data frame in the stream 3 shown in FIG. 1.)

As per claim 6, Wei disclose the method according to claim 1, and Wei discloses wherein, after transmitting the data frame through the associated upstream connection, the method further includes: collecting response data from the upstream connection, and mapping the response data to the associated HTTP request; and ([0039]; A sending order of each frame determines an order in which the frame is received and processed. Particularly, orders of the header frame and the data frame semantically determine that a receive end first processes the header frame and then processes the data frame, for example, a sending order of the header frame and the data frame in the stream 3 shown in FIG. 1.)
returning the response data to a downstream connection where the HTTP request is located. ([0043]; Each MPTCP subflow has a corresponding path. The two communication parties of the MPTCP connection may be communication devices on two ends in an air interface uplink or air interface downlink data transmission process, for example, a client and a server. ; [0083]; Because a stream identifier of a header frame is the same as a stream identifier of a data frame in a same HTTP/2 stream, the HTTP/2 adaptation layer may allocate the header 

As per claim 7, Wei disclose the method according to claim 6, and Wei discloses wherein returning the response data to the downstream connection where the HTTP request is located further includes: processing the response data as a response header and a response body of the response data, respectively; and ([0039]; A sending order of each frame determines an order in which the frame is received and processed. Particularly, orders of the header frame and the data frame semantically determine that a receive end first processes the header frame and then processes the data frame, for example, a sending order of the header frame and the data frame in the stream 3 shown in FIG. 1.; Fig. 1)
returning the response header and the response body to the downstream connection where the HTTP request is located. ([0043]; Each MPTCP subflow has a corresponding path. The two communication parties of the MPTCP connection may be communication devices on two ends in an air interface uplink or air interface downlink data transmission process, for example, a client and a server; [0083]; Because a stream identifier of a header frame is the same as a stream identifier of a data frame in a same HTTP/2 stream, the HTTP/2 adaptation layer may allocate the header frame and the data frame to a same MPTCP subflow for transmission by identifying the stream identifiers, so that a request and a response of a same HTTP/2 stream can be made on one MPTCP subflow; Fig. 1)

As per claim 8, Wei discloses the method according to claim 7, wherein returning the response header and the response body to the downstream connection where the HTTP request is located further includes: returning the response body after the response header is returned. ([0043]; Each MPTCP subflow has a corresponding path. The two communication 

As per claim 9, Wei disclose the method according to claim 1.  Wei discloses wherein, after associating the HTTP request with the upstream connection, the method further includes: canceling the association between the HTTP request and the associated upstream connection when the associated upstream connection is abnormal. ([0041]; In addition, when the TCP connection is faulty, transmission of the HTTP/2 stream is interrupted, and transmission efficiency is affected.)

As per claim 10, Wei disclose the method according to claim 9 and Wei discloses further comprising: determining that the upstream connection is abnormal if:
the data frame fails to transmit when transmitting the data frame through the associated
upstream connection; or acquisition of an HTTP request associated with response data fails when mapping the response data to the associated HTTP request. ([0041]; an intermediate parsing node on the MPTCP subflow between the client and the server cannot receive all frames belonging to a same HTTP/2 stream, and HTTP/2 service parsing processing cannot be completed.)

 As per claim 11, Wei disclose the method according to claim 9, wherein, after canceling the association between the HTTP request and the associated upstream connection, the 

As per claims 13-14, please see the discussion under claim 1 as similar logic applies.

As per claim 16, Wei discloses the method according to claim 1, and Wei discloses further comprising: associating a plurality of HTTP requests with the upstream connection; ([0008] The HTTP/2 adaptation layer is configured between an application layer and the MPTCP layer, and all the frames belonging to the same HTTP/2 stream are added to the same MPTCP subflow for transmission, so that a data throughput is increased and system robustness is good)
and transmitting a plurality of data frames through the associated upstream connection. ( [0043]; The transmission path is a channel that exists between two communication parties of the MPTCP connection, and may be identified by using a pair of addresses of the two communication parties, for example, IP addresses of the two communication parties or IP addresses and port numbers of the two communication parties. Each MPTCP subflow has a corresponding path. The two communication parties of the MPTCP connection may be communication devices on two ends in an air interface uplink or air interface downlink data transmission process, for example, a client and a server. ) 

As per claim 20, please see the discussion under claim 6 as similar logic applies.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. – hereinafter Wei (US (US 2018/0212883)  in view of Zhang (US 10,122,816)

	
As per claim 4, Wei discloses the method according to claim 1 wherein:
HTTP requests correspond to a plurality of types, and each type of HTTP request
corresponds to an identifier, and converting the HTTP request into a data frame further includes:
searching for a corresponding identifier based on a type of the HTTP request, ([0085] S601: An application layer identifies whether received data is an HTTP/2 stream and performs S602 if the data is an HTTP/2 stream, or performs S603 if the data is a non-HTTP/2 stream. [0087] Optionally, the application layer may determine, according to a frame format of the received data, whether the data is an HTTP/2 stream.)
	Wei fails to disclose using the corresponding identifier to replace a character string, that represents the type of the HTTP request, in the data frame. Zhang discloses using the corresponding identifier to replace a character string, that represents the type of the HTTP request, in the data frame.  (Col 8 lines 28-53, Col 9 lines 25-38)
	It would have been obvious before the effective filing date of the invention for teaching of Wei to be modified so that the identified non-HTTP/2 request of Wei would be translated by the 

	As per claim 19, please see the discussion under claim 4 as similar logic applies.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. – hereinafter Wei (US 2018/0212883) in view of  Lee et al. – hereinafter Lee (US 2016/0055135).

As per claim 12, Wei disclose the method according to claim 1. Wei fails to disclose wherein, before converting the HTTP request into a data frame, the method further includes: creating a context for the received HTTP request.  Lee discloses creating a context for the received HTTP request.  ([0096] At step S945 (for type 2 file), the pre-inspector sends an HTTP HEAD request for the corresponding file. At step S950, the pre-inspector receives an HTTP response header (excluding file body). At step S955, the pre-inspector identifies the size and cacheability of the corresponding file.  By use of the computed page load times, the pre-inspector may determine download priorities of web objects when a candidate page is actually visited. Here, download priorities may be determined so that objects with a large size or large download delay can be downloaded first. The pre-inspector may store the information on the download priorities as a priority list.)
It would have been obvious before the effective filing date of the invention for the teachings of Wei to be modified to disclose before converting the HTTP request into a data frame, the method further includes: creating a context for the received HTTP request. It would 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. – hereinafter Wei (US 2018/0212883) in view of L’Heuruex et al. –hereinafter L’Heuruex (US 2014/0258461) / Nishikado et al. – hereinafter Nishikado (US 7,130,912)

As per claim 15, Wei discloses the method according to claim 1.  Wei fails to disclose 
converting to-be-transmitted data in a message of the HTTP request into a data frame that conforms to a multiplexing private protocol, and placing the data frame, into a to-be transmitted data queue for the associated upstream connection.
 L’Heureux  discloses wherein converting the HTTP request into a data frame further includes: converting to-be-transmitted data in a message of the HTTP request into a data frame that conforms to a multiplexing private protocol, and placing the data frame,  ([0026]; In at least some implementations, translating the HTTP compliant request stream into the HTTP non-compliant request stream may include multiplexing or demultiplexing the HTTP compliant request stream from an HTTP compliant application level protocol specified number of TCP connections of the client-side LAN to an HTTP non-compliant application level protocol specified number of TCP connections of the server-side WAN.)
It would have been obvious before the effective filing date of the invention for the teachings of Wei to be modified so that the HTTP request that is not in conformance with HTTP/2 is translated or converted to a HTTP/2 so it can be multiplexed. The motivation for doing so would have been to permit interoperability exists for such enhanced protocols.  (L’Heureux, [0002])

	Nishikado discloses placing the data frame, into a to-be transmitted data queue for the associated upstream connection.  (Col 2 lines 3-11; The request queuing processing unit queues service requests from the client apparatus as necessary. More specifically, when the request queuing processing unit judges service requests from client apparatuses to a specific server apparatus or to a specific group of server apparatuses are concentrated)
	It would have been obvious before the effective filing date of the invention for the combined teachings of Wei / L’Heureux to be modified so that the multiplex HTTP requests are stored in a priority queue before being transmitted to the upstream connection as taught by Nishikado. The motivation would have been to enhance the performance and reducing the congestion on the web server when responding to the multiple HTTP requests. 

Allowable Subject Matter
Claims 2-3 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454